Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,952,799. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all of the features [see column 10 lines 20-38].
Although the patented is directed towards a method, however, one skilled in the art would have be motivated to use the elements of the patented claim fir the method claims.   

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,952,799. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all of the features [see column 10 lines 20-38].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5 recite the limitation "the 3D model", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-9 are rejected for the same reasons as set forth above because they depend on claim 1. 
Claims 10, 16 recite the limitation "the 3D model", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Claims 11-20 are rejected for the same reasons as set forth above because they depend on claim 10.

Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  No prior arts of record alone or in combination discloses the following as a whole:
Claim 1,
“navigating, using the 3D model, a flexible elongate member including a therapeutic and diagnostic agent dispenser coupled thereto to the target site, the therapeutic and diagnostic agent dispenser configured to dispense aerosolized particles to treat the target site; 
administering the aerosolized particles from the therapeutic and diagnostic agent dispenser directly to the target site for absorption within the target site”

Claim 10,
“a flexible elongate member and a therapeutic and diagnostic agent dispenser coupled thereto configured to dispense aerosolized particles to treat the target site
the flexible elongate member and the therapeutic and diagnostic agent dispenser configured for advancement through the working channel to deliver the aerosolized particles directly to the target site for absorption within the target site”

Prior arts
The closest prior art Dickhans et al (Pub. No.: US 2016/0051221
Dickhans et al disclose a system, comprising:
a display presenting one or images of a patient's lungs [see 0014, 0035, 0038, 0076 and fig 1-2];
a user interface presented on the display configured to present a three -dimensional (3D) model of a luminal network, wherein the 3D model is configured to assist a clinician in navigating toa target site within the luminal network [see 0014, 0035, 0038, 0076 and figs 1-5] a working channel navigable within the luminal network [see fig 5];
a flexible elongate member and a therapeutic and diagnostic agent dispenser coupled there to configured to dispense aerosolized particles to treat the target site, the flexible elongate member and the therapeutic and diagnostic agent dispenser configured for advancement through the working channel [see 0030-0031, 0035, 0044,0067,0076 and figs 1-5] by disclosing an ablation catheter that is very flexible for movement through the relatively narrow airways of the lungs of a patient [see 0044];
the target maybe dyed by using either fluorescent or auto fluorescent dye [see 0054] and a preoperative, non-therapeutic, energy or agent is applied to determine the type of tissue [see 0068].
Dickhans et al don't disclose deliver the aerosolized particles directly to the target site for absorption within the target site.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793